DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 05/24/2021.
	
Status of Rejections
The rejection of claim 9 is obviated by applicant’s cancellation. 
All other previous rejections are withdrawn n view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claim(s) 1, 2, 5-8, 10-12, and 16-17, and 19-21 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 6, 8, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 8,154,296 B2) in view of Muehl (US H001644 H). 

Claim 1: Guo teaches a method for providing subsea corrosion protection (see e.g. [0005] of Guo), comprising: 
determining at least one electrical potential at at least one reference electrode disposed at at least one location along a subsea structure (see e.g. col 2, lines 49-61 of Guo); 
using a controller (see e.g. col 3, lines 3-7 of Guo) to determine the current load to the subsea structure (see e.g. connecting paragraph of col 2 and 3 of Guo).

Guo does not explicitly teach that the subsea structure formed at least in part of steel. Guo teaches a minimum potential for protection of subsea structures of -0.8V (see e.g. col 1, lines 33-42 of Guo). Muehl teaches using a voltage of about -0.85V for protecting submerged steel (see e.g. col 1, lines 48-51 of Muehl). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Guo to protect a steel structure because Muehl teaches that the voltage applied by Guo is suitable for steel structures. 

Guo does not explicitly teach comparing the at least one electrical potential to at least one preset limit, and based on the comparing of the at least one electrical potential to the at least one preset limit, and the current load to the subsea structure adjusting, using a variable resistor, current flow to a sacrificial anode to attain and modulate a cathodic protection level within a range of -800 millivolts (mV) to -950 mV. 



It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Guo to include the steps of comparing the at least one electrical potential to at least one preset limit, and based on the comparing of the at least one electrical potential to the at least one preset limit, and the current load to the subsea structure adjusting, using a variable resistor, current flow to a sacrificial anode to attain and modulate a cathodic protection level as taught in Muehl to ensure proper protection is being provided to the structure. 

Guo in view of Muehl teaches that the minimum potential for protection of subsea structures of -0.8V (see e.g. col 1, lines 33-42 of Guo).

Claim 2: Guo in view of Muehl teaches providing current to the controller at a subsea location via a topside power source (see e.g. col 3, lines 8-17 of Guo).

Claim 6: Guo in view of Muehl teaches that the determining of the at least one electrical potential at the at least one reference electrode comprises utilizing a plurality of sensors coupled along the subsea structure (see e.g. col 2, lines 49-61 of Guo). 

Claim 8: Guo in view of Muehl teaches coupling the controller with the at least one reference electrode used to determine the at least one electrical potential (see e.g. col 2, lines 49-61 of Guo).

Claim 16: Guo teaches a method comprising: 
determining cathodic protection potential at a plurality of locations on a subsea structure comprising metal (see e.g. col 2, lines 49-61 of Guo).

Guo does not explicitly teach comparing the cathodic protection potential to a present limit; determining current load to the subsea structure; and based on the comparing of the cathodic protection potential to the present limit, and the current load to the subsea structure, modulating, using a subsea control system, current delivered to the subsea structure to maintain a protective potential. 

Muehl teaches a method and system for protecting submerged steel structures (see e.g. abstract of Muehl) that uses a control circuit (see e.g. claim 1 of Muehl) to compare at 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Guo to include the steps of comparing the at least one electrical potential to at least one preset limit, and based on the comparing of the at least one electrical potential to the at least one preset limit, and the current load to the subsea structure adjusting, using a variable resistor, current flow to a sacrificial anode to attain and modulate a cathodic protection level as taught in Muehl to ensure proper protection is being provided to the structure.

Guo in view of Muehl teaches that the minimum potential for protection of subsea structures of -0.8V (see e.g. col 1, lines 33-42 of Guo).

Claim 17: Guo in view of Muehl teaches providing power to the subsea control system via a topside power source (see e.g. col 3, lines 8-17 of Guo).

Claim 20: Guo in view of Muehl teaches that monitoring the determining of the cathodic protection potential comprises using a plurality of reference electrodes (see e.g. Fig 2 of Guo). 

Claim(s) 5, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Muehl as applied to claims 1 and 2 above, and in further view of Sergi (US 2015/0299868 A1).

Claim 5: Guo in view of Muehl does not explicitly teach using a subsea anode bank as a backup current supply for the controller. Sergi teaches a cathodic protection system (see e.g. abstract of Sergi) that includes a backup anode bank that can supply power when the normal power supply is offline (see e.g. [0199] of Sergi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Guo to include the backup anode bank taught in Sergi to provide power to system when the normal power supply is offline. 

Claim 7: Guo in view of Muehl does not explicitly teach that the adjusting, using the variable resistor, of the current flow to the sacrificial anode causes outputting current to a plurality of impressed current anodes mounted at locations on the subsea structure. 

Guo in view of Muehl teaches sacrificial anodes (see e.g. abstract of Guo). Sergi teaches the following about only using sacrificial anodes in [0007]:

Sergi further teaches that impressed current anode systems avoid these issues but “require regular maintenance and checking of the status of the power supply to ensure that the power supply does not fail leading to unexpected and unacceptable corrosion of the steel within the structure to be protected” (see e.g. [0005] of Sergi). The system and method of Sergi uses impressed current anodes with sacrificial anodes so that positives of each counter the negatives of the other (for example, sacrificial anodes can provide protection in the event of the power supply failing, see e.g. abstract and [0102] of Sergi). Additionally, Sergi teaches controlling the voltages (see e.g. [0187] and [0198] of Sergi). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Guo in view of Muehl so that that the adjusting, using the variable resistor, of the current flow to the sacrificial anode causes outputting current to a plurality of impressed current anodes as taught in Sergi so that the method of Guo can overcome the drawbacks of a sacrificial anode system with impressed current anodes. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the impressed current anodes mounted at 

Claim 19: Guo in view of Muehl does not explicitly teach using the subsea control system comprises controlling delivery of the current to a plurality of impressed current anodes. Guo in view of Muehl teaches sacrificial anodes (see e.g. abstract of Guo). Sergi teaches the following about only using sacrificial anodes in [0007]:
There are two primary limitations of ordinary galvanic anodes as used in steel reinforced concrete. The first relates to the mass of zinc per anode which, depending on the required current output, limits the useful life of the anode. The second is the actual current output of the anode which may or may not be sufficient to halt corrosion of the steel. The current output is limited by the driving voltage, which is essentially a fixed property and varies with exposure conditions, age of the anode, and build up of corrosion products over time.
Sergi further teaches that impressed current anode systems avoid these issues but “require regular maintenance and checking of the status of the power supply to ensure that the power supply does not fail leading to unexpected and unacceptable corrosion of the steel within the structure to be protected” (see e.g. [0005] of Sergi). The system and method of Sergi uses impressed current anodes with sacrificial anodes so that positives of each counter the negatives of the other (for example, sacrificial anodes can provide protection in the event of the power supply failing, see e.g. abstract and [0102] of Sergi). Additionally, Sergi teaches controlling the voltages (see e.g. [0187] and [0198] of Sergi). Therefore, it would have been obvious to a person having ordinary skill in the art at the .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Muehl as applied to claim 4 above, and in further view of Anderson et al (US 8,118,983 B1)

Claim 10: Guo in view of Muehl does not explicitly teach forming the sacrificial anode from an aluminum-indium alloy. Guo teaches the anodes can be formed of zinc or aluminum (see e.g. col 1, lines 24-25). Anderson teaches that zinc anodes and aluminum-indium alloy anodes are both suitable for anodes used in the sea (see e.g. col 12, lines 55-66 of Anderson). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Guo by substituting the zinc anode with an aluminum-indium alloy as taught in Anderson because Anderson teaches zinc anodes and aluminum-indium alloy anodes are relatively equivalent for sacrificial anode applications in sea water. Additionally, MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Muehl as applied to claim 1 above, and in further view of Russel et al (US 7,285,203 B2).

Claim 11: Guo in view of Muehl does not explicitly teach configuring the controller as a programmable logic controller (PLC).  Russel traches the PLC type controllers are suitable for controlling the current (see e.g. col 10, lines 32-41 of Russel) applied to hard to reach metal structure in electrolytic environments in systems where parameters are measured and controlled (see e.g. col 1, lines 7-13 of Russel). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method Guo in view of Muehl to use a PLC type controller because Russel these controls are suitable for controlling the current applied to hard to reach metal structure in electrolytic environments in systems where parameters are measured and controlled.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Muehl as applied to claim 8 above, and in further view of Nelvig et al (US 2011/0089047 A1). 

Claim 12: Guo in view of Muehl does not explicitly teach using the at least one reference electrode to comparatively monitor a system passivation potential against a known standard. Nelvig teaches using a reference electrode to comparatively monitor a system passivation potential against a known standard so that the system can sense the “presence of a passivation layer on the sacrificial anode, and thus it can be used to . 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Muehl as applied to claim 16 above, and in further view of Breault (US 2004/0031697 A1). 

Claim 21: Guo in view of Muehl does not explicitly teach that the current delivered to the subsea structure is sufficient to passivate the metal of the subsea structure. Breault teaches that submerged steel (see e.g. abstract of Breault) can be protected from corrosion by applying current to the steel sufficient to passivate it (see e.g. [0033] of Breault). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Guo in view of Muehl so that the current delivered to the subsea structure is sufficient to passivate the metal of the subsea structure as taught in Breault to prevent the metal from corroding. 

Response to Arguments
Applicant’s arguments filed on 05/24/2021 with respect to the rejection(s) of the newly amended claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo in view of Muehl. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795